Howell, J.
A motion is made by relator to dismiss this appeal because defendant has no appealable interest in the controversy.
It is a proceeding by mandamus by the custodian of notarial records, of the parish of Orleans, to obtain possession of the notarial records of Paul E. Laresehe, deceased, withheld by Ms son, the defendant, who simply asserts that he holds them because be is a notary public, and the relator is not entitled to the custody thereof. He discloses no pecuniary interest whatever in the said records, notwithstanding Ms affidavit to the effect that his interest exceeds $500.
1-Iis being a notary public does not entitle Mm to any property in or control over the records of a deceased notary.
It is therefore ordered that the appeal herein be dismissed, with costs.